DETAILED ACTION

1. 	This Office Action is in response to the amendment filed on Feb. 14, 2022. Claims 1-18 are amended. Therefore, claims 1-18 are presented for examination. Now claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant’s Arguments
3.	The Objection to claims are moot in view of amendments of the claims rectifying the claims deficiencies.
4.	The rejection of the claims under the nonstatutory double patenting rejection is maintained per applicant’s request that “rejection be held in abeyance until allowable subject matter is identified” (see applicant’s remarks on page 7). Therefore, examiner will not modify the DP rejections until allowable subject matter is finalized and examiner will make determination at such time for maintain or withdrawal of DP rejection rendered.
5.	Applicant’s arguments on page 8 of applicant’s remarks regarding applicant invention concept according to FIG.3 with respect to independent claims are not persuasive for the following reason:
¶ 7.37.08    Unpersuasive Argument: Arguing Limitations Which Are Not Claimed
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “voltage values 0.3 V and 0.1 V…”xG4sdw51g””) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, Applicant’s description of invention novelty in broadest interpretation of applicant’s specification are persuasive with respect to limitations of claims 5, 15 considering other limitations of independent claims and in view of applicant abstract and specification. Therefore, the rejection of claims 5 and 15 are withdrawn (see allowability subject matter below).


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending application No. 16672044. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claim of pending application No. 16/532003 and the method claim of copending application No. 16/672,044 recite the same subject matter throughout the process of generating encryption key on multiple devices, without transferring the keys.  The claim language does not differentiate the concept.  
 All limitation is anticipated by parent claim except for limitation determining a string of characters from the at least one output value based on a sender table. However reference Kvatinsky et al. (US PGPUB No. 2018/0316493) does teach limitation determining a string of characters from the at least one output value based on a sender table. Therefore it would have been obvious the claims of instant application in view of the reference.
Also, see the table below for comparison including every limitation of claims recited.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
Copending application No. 16/672,044
A method of generating encryption keys on multiple devices, without transferring the keys comprising:
setting at least one sender memristor using at least one sender setting value; applying at least one sender reading value to the at least one sender memristor to generate at least one sender output value;
 determining a string of characters from the at least one output value based on a sender table; 
encrypting data with the string of characters;
 transmitting the encrypted data to a receiver through a first channel; transmitting the at least one sender setting value or the at least one sender reading value or both to the receiver through a second channel different from the first channel; 
applying the at least one sender setting value or the at least one sender reading value or both to at least one receiver memristor to generate at least one receiver output value; 
using a receiver table to determine the string of characters from the at least one receiver output value; and 
decrypting the encrypted data with the string of characters from the receiver table.
.  A method of generating encryption keys on multiple devices, without transferring the keys comprising:
 setting at least one sender device containing at least one diode and at least one memristor using at least one sender setting value; 
applying at least one sender reading value to the at least one sender device containing at least one diode and at least one memristor to generate at least one sender output value; 
determining a string of characters from the at least one output value based on a sender table; 
encrypting data with the string of characters; 
transmitting the encrypted data to a receiver through a first channel; transmitting the at least one sender setting value or the at least one sender reading value or both to the receiver through a second channel different from the first channel;
 applying the at least one sender setting value or the at least one sender reading value or both to at least one receiver device containing at least one at least one memristor to generate at least one receiver output value;
 using a receiver table to determine the string of characters from the at least one receiver output value; and
 decrypting the encrypted data with the string of characters from the receiver table.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-2, 4, 6, 9-11, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cambou et al. (US PGPUB No. 2020/02131403) in view of Kvatinsky et al. (US PGPUB No. 2018/0316493).

Regarding claim 1. Cambou does disclose, a method of generating encryption keys on multiple devices [Cambou, FIG. 1, PUFs associated with client devices], without transferring the keys [Cambou, corresponding to without transferring keys (e.g., keyless encryption scheme), para. 0035, FIG. 3 shows an example embodiment 300 in which a server 302 communicates securely with a client 305 using a keyless encryption scheme enabled by the use of PUFs] comprising: setting at least one sender memristor using at least one sender setting value [Cambou, (corresponding to sender memristor a PUF device includes memristor and is the client device as the sender memristor), para. 0036, FIG. 3, as in PUF-enabled key-based cryptographic schemes (such as depicted by the example of FIG. 2) and other PUF-based authentication schemes, images of addressable PUFs associated with client devices are stored by the server and contain data obtained during Enrollment of the client devices as previously described. For use with keyless schemes such as the scheme represented by FIG. 3, the initial readings of the initial measurement of the PUF devices need to be comprehensive. For example, each device (or "cell") may characterized using as many as 1,000 successive measurements under different electrical conditions (e.g., with varying currents and voltages.) For example, in experiments performed by the inventors, the resistances of cells of memristor-based PUF arrays were measured 51 times at five different current levels: 10 nA, 50 nA, 100 nA, 200 nA, and 400 nA. For each cell, the average value of the resistance at each current was stored in a lookup table.]; 
applying at least one sender reading value to the at least one sender memristor to generate at least one sender output value [Cambou, para. 0025,  0036, FIG. 3, For example, a current-voltage characteristics of memristors and other devices may be non-linear. Thus, the measured resistance of a memristor will depend on a current or voltage level applied during the measurement process. If a memristor or device with similar characteristics is operated within a non-hysteretic regime, the measured resistance may be a predictable function of the input stimulus (e.g., an input current supplied by a current source). Thus the relationship between applied current and voltage measured across a memristor (or between applied voltage and current measured through the memristor) is one example of a non-linear transfer function which can be exploited to produce multiple discrete or continuous characteristic values using a single PUF device.  (Para. 0036) For example, each device (or "cell") may characterized using as many as 1,000 successive measurements under different electrical conditions (e.g., with varying currents and voltages.) For example, in experiments performed by the inventors, the resistances of cells of memristor-based PUF arrays were measured 51 times at five different current levels: 10 nA, 50 nA, 100 nA, 200 nA, and 400 nA. For each cell, the average value of the resistance at each current was stored in a lookup table.]; 
encrypting data with the string of characters [Cambou, para. 0046, next, values for the encoded message fragments are determined by C'.Submit=(1+K*Q.sub.i) where R.sub.i is read at the address a.sub.i associated with each i-th message fragment. The resulting encoded data stream C'=[C'.sub.0, C'.sub.1, . . . , C'.sub.i, . . . , C'.sub.n] is generated. In this particular example, a memristor-based PUF array is used and the message fragment values determine measurement conditions…]; 
transmitting the encrypted data to a receiver through a first channel [Cambou, (corresponding to the first channel (a secure channel) and para. 0035, FIG. 3, where a ciphertext or encrypted data in component 340 is being transmitted in a secure environment (e.g., first channel), For example, the client 305 may use measurements of the PUF array 360 to generate a ciphertext 340 from a message 330 using the instructions 325, as described further below, and transmit the ciphertext 340 to the server 302.]:
transmitting at least one receiver setting value associated with the at least one sender setting value or at least one receiver reading value associated with the at least [Cambou, para. 0034, FIG. 3, (corresponding to the second channel different from the first channel the handshake provides for the second channel of communication after encrypted data has been sent (ciphertext 340) to the server), During Handshaking, the server may then transmit that information to the client or the client may already store similar or identical information. Additional methods for error reduction may be used to augment or replace the approach above. One such additional method also entails repeatedly measuring each PUF device and assigning values to the measured characteristic(s) of that PUF device based on the ranges of the measurement values. For instance one value may be assigned to measurements that fall within a first range and another value assigned to values in a second range exclusive of the first range, and so on…];
 applying the at least one receiver setting value or the at least one receiver reading value or both to at least one receiver memristor to generate at least one receiver output value [Cambou, para. 0044, FIG. 3, and FIG. 7, component 705 with orders and currents received by the memristor component of the PUF, each memristor of the PUF array may have be characterized at one of 16 input levels. Due to the nonlinear current-voltage characteristics of the memristors, each of the 16 input levels will produce a different resistance level when measured (in contrast to a conventional resistor which has constant resistance over an extremely wide range of measurement conditions). The variation in resistances between the individual memristor devices means that an attacker cannot determine the encoded scheme without access to the device characteristics.]; 
using a receiver table to determine the string of characters from the at least one receiver output value [Cambou, para. 0053, FIG. 7, component 760, The measurement parameters similarly identify which measurements of a given PUF device the sever 702 will retrieve from the image 761 of the PUF array 760 storing previous measurements of each PUF devices conducted under various conditions (e.g., a set of resistance values for each PUF device where each resistance values corresponds to particular input current level).]; and
 decrypting the encrypted data with the string of characters from the receiver table [Cambou, (corresponding to decryption procedure the server or the receiver contains string of characters or values in its table in figures 5 and 6), Para. 0051-0052), the server may decrypt a ciphertext received from the client using the appropriate challenge and device characteristics retrieved from a lookup table accessed by the server. Alternatively, a client may decrypt a ciphertext sent by the server using the same challenge and actively measuring the appropriate device characteristics.].
Cambou does not explicitly disclose, determining a string of characters from the at least one output value based on a sender table.
However, Kvatinsky does disclose, determining a string of characters from the at least one output value based on a sender table [Kvatinsky, para. 0053-0054 and table 1 algorithm 1 on page 5), The scrambler selects not only the bit to be output but also the cell to be selected, and may be set to select cells in successive rows going through the array. The scrambler may thus use an internal wraparound counter to count modulo the number of rows and then return to the beginning for another round. The scrambler may read from or write to cells in the row currently pointed to by the internal wraparound counter. [0054] the scrambler may implement a linear function of an input bit, a cycle count and a value read from the array and thus generate an address for selecting and a value for writing into the array.].
Cambou and Kvatinsky are in the same field of endeavors as they both are pertinent to a security hash function for use with memristive technology and using encryption schemes based on the use of one or more encryption keys.
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Cambou that is related to security systems using based on a physical-unclonable-function ("PUF") array of PUF devices (Cambou, please abstract and para. 0003) with the teachings of Kvatinsky that is related to a security hash function for use with memristive technology (Kvatinsky, please see para. 0053-0054 and table 1 algorithm 1 on page 5) would enable Cambou to further implement a method to sequentially inserting bits into successively selected cells of the memristor array to form a succession of memristor array states including the knock on effects on the neighboring cells. The final memristor array state after all bits in a sequence have been input, form the hash of the message (para. 0041).

Regarding claim 2. The combination of Cambou and Kvatinsky does disclose, the method of claim 1.  Further Cambou does disclose, wherein the at least one sender setting value includes at least one voltage sweep or pulse which is changed to generate [Cambou, para. 0048, The encryption scheme described can be augmented with the use of additional nonce and random numbers to enhance entropy and make frequency analysis difficult. As non-limiting examples, randomly-generated strings or individual bits may be inserted at positions known to the sender and receiver.].

Regarding claim 4. The combination of Cambou and Kvatinsky does disclose, the method of claim 1.  Further Cambou does disclose, wherein the sender includes an IOT device [Cambou, corresponding to IOT devices the constellation of clients 105 communicating over a public network would be IOT devices. para. 0027, a PUF array 160 may form parts of an addressable PUF generator (APG), described further below, which may contain additional processing circuitry and execute instructions for generating challenge responses. Enrollment is performed for each client 105 in a secure environment. After enrollment, the constellation of clients 105 may operate in an insecure environment and communicate with each other over public networks. Secure information needs to be encrypted. ].


Regarding claim 6. The combination of Cambou and Kvatinsky does disclose, the method of claim 1. Further Cambou does disclose, wherein the sender table and the receiver table is the same table [Cambou, para. 0049, and table 4, the table below is a simplified example of an encryption process according to one embodiment using a 32-bit long message for illustration. The message is fragmented into 8 4-bit message fragments corresponding to index values i [1,8]. As above, an additional fragment for the reference value described above is included (1=0). 
TABLE-US-00004 i 0 1 2 3 4 5 6 7 8 M.sub.i 0110 0101 0100 1011 0001 0110 1001 0110 Q.sub.i 6 5 4 11 1 6 9 7 R.sub.i 1.7 2.5 2.9 2.1 1.2 2.2 1.9 2.6 2.0 C'.sub.0 = R.sub.0(1 + 7.5K); C'.sub.i = R.sub.i(1 + KQ.sub.i) K = 0.2 C'.sub.i 4.25 5.5 5.8 3.78 3.84 2.64 4.18 7.28 4.8 b.sub.i 5 3 8 4 5 6 8 5 7 O.sub.i 2 0 7 1 3 5 8 4 6 C.sub.i 5.5 3.78 4.25 3.84 7.28 2.64 4.8 5.8 4.18.].

Regarding claim 9. The combination of Cambou and Kvatinsky does disclose, the method of claim 1. Further Cambou does disclose, further comprising disconnecting the sender from the first channel during the encrypting and disconnecting the receiver from the first channel during the decrypting [Cambou, para. 0033, FIG. 2, upon receiving the challenge response 230, the APG 210 may use the additional to generate corrected response or exclude unreliable devices belonging to the APG 260 from the response generation process. The server (e.g., the receiver) may determine that certain devices of the PUF array 260 are unreliable using the image 261 of the PUF array 260 and may transmit information identifying unreliable devices to the client 205. The client (e.g., the sender) 205 may also independently determine that certain devices are unreliable such that both the server 202 and the client 205 agree on devices which should be excluded. Other error-correction methods may also be employed.].

Regarding claim 10. Cambou does disclose, A system used for generating encryption keys on multiple devices and for encrypted data transfer between two or multiple devices comprising: a sender including at least one sender memristor, a sender generator constructed and arranged to generate at least one setting value or at least one reading value or both, a sender encryption engine and a sender table [Cambou, (corresponding to sender and reading value and the sender table FIG. 6 shows all the values (addresses, orders and currents) of the sender memristor array also shown in FIG. 7,) and para. 0026, The environment 100 includes a server 102 and client devices, hereinafter clients 105 (represented by clients 105a, 105j, and 105n). The server 102 manages a database 104 which may be stored in memory of the server 102. The database 104 stores characteristics of the PUF arrays 160 of each client (i.e., "images" of each PUF array 160), which may be generated in response to challenges issued by the server 102 to the clients 105, each of which may respond to the challenges by accessing a respective PUF array 160 represented by the PUF arrays 160a, 160j, and 160n belonging to clients 105a, 105j, and 105n. Para. 0035, FIG. 3, the server 302 issues a challenge 322 to the client 302. The challenge 322 may be converted into a message digest 324 generated from the challenge 322 using the hashing function 321, for example. Instructions 325 may be extracted from the message digest 324 by either the server 302 or the client 305, as appropriate.];
 a receiver including at least one receiver memristor, a receiver decryption engine and a receiver table [Cambou, (Corresponding to receiver with setting value and reading value and receiver table FIG. 5 and FIG. 7 shows the setting and reading values of the receiver or server), para. 0035, FIG. 3, on the client side (e.g., sender side), The server 302 may then decrypt the ciphertext 340 using device characteristics stored in the image 361 of the PUF array 360 using the instructions 325 to recover the message 330. The server 302 may also encrypt the message 330 using the image 361 of the PUF array 360 to form the ciphertext 340.]; 
a first channel coupling the sender and the receiver [Cambou, para. 0035, FIG. 3, component 340, corresponding coupling between server and client (e.g., a receiver and sender), the client 305 may use measurements of the PUF array 360 to generate a ciphertext 340 from a message 330 using the instructions 325, as described further below, and transmit the ciphertext 340 to the server 302.]; and
 a second channel, different from the first channel, coupling the sender and the receiver [Cambou, para. 0034, FIG. 3, handshake, During Handshaking, the server may then transmit that information to the client or the client may already store similar or identical information. Additional methods for error reduction may be used to augment or replace the approach above. One such additional method also entails repeatedly measuring each PUF device and assigning values to the measured characteristic(s) of that PUF device based on the ranges of the measurement values. For instance one value may be assigned to measurements that fall within a first range and another value assigned to values in a second range exclusive of the first range, and so on…], wherein: 
the sender generator applies the at least one setting value or the at least one reading value or both to the at least one sender memristor to cause the sender [Cambou, para. 0036, FIG. 3, as in PUF-enabled key-based cryptographic schemes (such as depicted by the example of FIG. 2) and other PUF-based authentication schemes, images of addressable PUFs associated with client devices are stored by the server and contain data obtained during Enrollment of the client devices as previously described. For use with keyless schemes such as the scheme represented by FIG. 3, the initial readings of the initial measurement of the PUF devices need to be comprehensive. For example, each device (or "cell") may characterized using as many as 1,000 successive measurements under different electrical conditions (e.g., with varying currents and voltages.) For example, in experiments performed by the inventors, the resistances of cells of memristor-based PUF arrays were measured 51 times at five different current levels: 10 nA, 50 nA, 100 nA, 200 nA, and 400 nA. For each cell, the average value of the resistance at each current was stored in a lookup table. An APG such as the APG 310 may also include additional circuitry to allow measurement of temperature at or near individual PUF devices.],
the sender encryption engine encrypts data using the string of characters [Cambou, para. 0043, FIG. 5 illustrates an example encryption procedure 500 according to certain embodiments. At this point of the scheme, N+1 addresses (a.sub.0, . . . , a.sub.n), and N+1 sequence values (b.sub.0, . . . , b.sub.n) that are re-ordered as (O.sub.0, . . . , O.sub.N) independently generated by the server and the client device are transmitted to their respective encryption/decryption modules. Various quantities are shown with the subscript w in FIG. 5 to indicate that they apply for a given Handshake w (i.e., a particular challenge sent as part of that Handshake communication). In some embodiments, a message is broken into multiple segments, each of which is encrypted and decrypting based on an additional challenge.], 
the sender transmits the encrypted data to the receiver over the first channel to the receiver [Cambou, para. 0035, FIG. 3, the client 305 may use measurements of the PUF array 360 to generate a ciphertext 340 from a message 330 using the instructions 325, as described further below, and transmit the ciphertext 340 to the server 302. The server 302 may then decrypt the ciphertext 340 using device characteristics stored in the image 361 of the PUF array 360 using the instructions 325 to recover the message 330. The server 302 may also encrypt the message 330 using the image 361 of the PUF array 360 to form the ciphertext 340.],
 the sender transmits at least one receiver setting value associated with the at least one setting value or at least one receiver reading value associated with the at least one reading value or both to the receiver over the second channel [Cambou, para. 0025-0026 and FIG. 1, If a memristor or device with similar characteristics is operated within a non-hysteretic regime, the measured resistance may be a predictable function of the input stimulus (e.g., an input current supplied by a current source). Thus the relationship between applied current and voltage measured across a memristor (or between applied voltage and current measured through the memristor) is one example of a non-linear transfer function which can be exploited to produce multiple discrete or continuous characteristic values using a single PUF device.  (Para. 0026), the environment 100 includes a server 102 and client devices, hereinafter clients 105 (represented by clients 105a, 105j, and 105n). The server 102 manages a database 104 which may be stored in memory of the server 102. The database 104 stores characteristics of the PUF arrays 160 of each client (i.e., "images" of each PUF array 160), which may be generated in response to challenges issued by the server 102 to the clients 105, each of which may respond to the challenges by accessing a respective PUF array 160 represented by the PUF arrays 160a, 160j, and 160n belonging to clients 105a, 105j, and 105n. Alternatively, the server 102 may be otherwise provided with information suitable to generate the initial challenge responses 130. ], 
the receiver generator applies the at least one receiver setting value or the at least one receiver reading value or both, to the at least one receiver memristor to cause the receiver memristor to generate at least one receiver output value [Cambou, para. 0053 FIG. 7, component 705, FIG. 7, and FIG. 6, shows an embodiment 700 related to the embodiment of FIG. 3 in which a server 702 communicates with client 705. The server may issue a challenge 722 (represented by the random number I', for a particular Handshaking instance)… The instructions 725 of embodiment 700 differ from the instructions 325 of embodiment 300 in that, in addition to addresses [a.sub.0 . . . a.sub.n] and sequencing values [b.sub.0 . . . b.sub.n], the instructions 725 include an additional set of measurement parameters, [d.sub.0 . . . d.sub.n] (represented in FIG. 7 as input current levels used for measurements of memristor devices of the PUF array 760).], 
[ Cambou, para. 0053, FIG. 5, where corresponding to string of characters of an output value table, and  FIG. 7, using the same hashing function 721, the server 702 and client 705 generate the instructions 725 which may be used for encryption or decryption as previously described using measurements of characteristics of the devices belonging to the PUF array 760 or the previously-measured characteristics stored in the image 761 of the PUF array 760 accessed by the server 702. ], and 
the receiver decryption engine generates the data from the encrypted data using the string of characters [Cambou, para. 0051, FIG. 6, FIG. 6 illustrates an analogous decryption procedure which operates according to similar principles as the encryption procedure described above with the exception that the transformation between the message fragments and the encoded fragments of FIG. 5 as described above is inverse to the decoding transformation of FIG. 6 (i.e., multiplication instead of division in this example). The server may decrypt a ciphertext received from the client using the appropriate challenge and device characteristics retrieved from a lookup table accessed by the server. Alternatively, a client may decrypt a ciphertext sent by the server using the same challenge and actively measuring the appropriate device characteristics.  ].
Cambou does not explicitly disclose, the sender applies the at least one sender output value to the sender table to create a string of characters
However, Kvatinsky does disclose, the sender applies the at least one sender output value to the sender table to create a string of characters [Kvatinsky, para. 0053-0054 and table 1 algorithm 1 on page 5), The scrambler selects not only the bit to be output but also the cell to be selected, and may be set to select cells in successive rows going through the array. The scrambler may thus use an internal wraparound counter to count modulo the number of rows and then return to the beginning for another round. The scrambler may read from or write to cells in the row currently pointed to by the internal wraparound counter. [0054] the scrambler may implement a linear function of an input bit, a cycle count and a value read from the array and thus generate an address for selecting and a value for writing into the array.].
Cambou and Kvatinsky are in the same field of endeavors as they both are pertinent to a security hash function for use with memristive technology and using encryption schemes based on the use of one or more encryption keys.
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Cambou that is related to security systems using based on a physical-unclonable-function ("PUF") array of PUF devices (Cambou, please abstract and para. 0003) with the teachings of Kvatinsky that is related to a security hash function for use with memristive technology (Kvatinsky, please see para. 0053-0054 and table 1 algorithm 1 on page 5) would enable Cambou to further implement a method to sequentially inserting bits into successively selected cells of the memristor array to form a succession of memristor array states including the knock on effects on the neighboring cells. The final memristor array state after all bits in a sequence have been input, form the hash of the message (para. 0041).
Regarding claim 11. The combination of Cambou and Kvatinsky does disclose, the system of claim 10. Further Cambou does disclose, wherein the first channel is a wired channel and the second channel is a wireless channel [Cambou, para. 0027, A PUF array 160 may form parts of an addressable PUF generator (APG), described further below, which may contain additional processing circuitry and execute instructions for generating challenge responses. Enrollment is performed for each client 105 in a secure environment. After enrollment, the constellation of clients 105 may operate in an insecure environment and communicate with each other over public networks. Secure information needs to be encrypted. ].

Regarding claim 14, this claim defines a system claim that corresponds to method claim 4 and does not define beyond limitations of claim 4. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 4. 

Regarding claim 16, this claim defines a system claim that corresponds to method claim 6 and does not define beyond limitations of claim 6. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 6. 
Regarding claim 18, this claim defines a system claim that corresponds to method claim 9 and does not define beyond limitations of claim 9. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 9. 

11.	Claims 3, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cambou et al. (US PGPUB No. 2020/0213140) in view of Kvatinsky et al. (US .

Regarding claim 3. The combination Cambou and Kvatinsky disclose, the method of claim 1.  wherein: 
the string of characters is the same length or longer than the data to be encrypted [Cambou, para. 0037, FIG. 3, For increased security, the message 330 may be segmented into multiple segments (i.e., blocks) and a new randomly generated challenge 322 may be used to determine the cipher scheme for each segment of the message 330. The number of addresses in the set of addresses and the set of sequencing numbers may also be adjusted to allow the encryption of messages of various lengths. Further details are discussed below.  ];
 the first channel is closed during the encrypting and the decrypting [Cambou, para. 0053, FIG. 7, Using the same hashing function 721, the server 702 and client 705 generate the instructions 725 which may be used for encryption or decryption as previously described using measurements of characteristics of the devices belonging to the PUF array 760 or the previously-measured characteristics stored in the image 761 of the PUF array 760 accessed by the server 702. The server 702 or client 705 may use the instructions 725 to encrypt a message 730 or decrypt a ciphertext 740 to retrieve the message 730 as previously described.]; and
during the transmitting of the encrypted data, the string of characters is not present in the sender or the receiver [Cambou, para. 0026, 0029, FIG. 1 and FIG. 2, The database 104 stores characteristics of the PUF arrays 160 of each client (i.e., "images" of each PUF array 160), which may be generated in response to challenges issued by the server 102 to the clients 105, each of which may respond to the challenges by accessing a respective PUF array 160 represented by the PUF arrays 160a, 160j, and 160n belonging to clients 105a, 105j, and 105n. Alternatively, the server 102 may be otherwise provided with information suitable to generate the initial challenge responses 130. (Para. 0029), The APG 210 contains a PUF array 260 that is unique to the client 205. The APG 210 of the client 205 may be used to generate numerous responses 230 unique to that client 205. These responses 230 cannot be replicated by an attacker without physical access to the PUF array 260. The responses 230 may be used as the encryption key 240 or may be otherwise used to derive the encryption key 240. The server 202 may similarly use the image 261 of the PUF array 260 and the challenge to independently generate the key 240 or derive it.].
Cambou and Kvatinsky does not explicitly disclose, the encrypting and decrypting employs a Vernam cypher or a one-time pad.
However, Hallock does disclose, the encrypting and decrypting employs a Vernam cypher or a one-time pad [Hallock, para. 0130, in operation the service provider creates and encrypts the unique session identifier token as per normal. It then produces a challenge message comprising the encrypted unique session identifier token and the next to use service provider One-Time Pad seed. The most recent identification device One-Time Pad seed is used to produce a new One-Time Pad key that is then used to encrypt the challenge message. The challenge message is then sent as described above. Receiving the challenge message, the identification device uses its most recent One-Time Pad seed to produce a One-Time Pad key using that key to decrypt the challenge message.].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Cambou that is related to security systems using based on a physical-unclonable-function ("PUF") array of PUF devices (Cambou, please abstract and para. 0003) with the teachings of Kvatinsky that is related to a security hash function for use with memristive technology (Kvatinsky, please see abstract and para. 0002) further with teachings of Hallock that is related to relates to the fields of security, identification and access management (Hallock, please see abstract and para. 0002) would enable Cambou and Kvatinsky to using one-time Pad encryption in reoccurring message exchanges between cognizant parties wherein such technology is a major contributor to its being hard to compromise (Hallock, para. 0035 and 0045).

Regarding claim 7. The combination of Cambou and Kvatinsky does disclose, the method of claim 1. Cambou and Kvatinsky does not disclose, wherein the first channel employs an Ethernet protocol and the second channel employs a GSM, GPRS, CDMA, LTE or G5 based protocol.
 However, Hallock does disclose, wherein the first channel employs an Ethernet protocol and the second channel employs a GSM, GPRS, CDMA, LTE or G5 based protocol [Hallock, para. 0092, The cellular network interface 80 connects the cell phone 10 to the cellular network 68 through any cellular band and cellular protocol such as GSM, TDMA, LTE, etc., through a wireless medium 78. There is no limitation on the type of cellular connection used. The cellular network interface 80 provides voice call, data, messaging services as well as Internet access to the cell phone 10 through the cellular network 68.].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Cambou that is related to security systems using based on a physical-unclonable-function ("PUF") array of PUF devices (Cambou, please abstract and para. 0003) with the teachings of Kvatinsky that is related to a security hash function for use with memristive technology (Kvatinsky, please see abstract and para. 0002) further with teachings of Hallock that is related to relates to the fields of security, identification and access management (Hallock, please see abstract and para. 0002) would enable Cambou and Kvatinsky to using for an example a cellular network interface connecting a cell phone through any cellular band and cellular protocol such as GSM, LTE (Hallock, para. 0092).

Regarding claim 12, this claim defines a system claim that corresponds to method claim 7 and does not define beyond limitations of claim 7. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 7. 
Regarding claim 13, this claim defines a system claim that corresponds to method claim 3 and does not define beyond limitations of claim 3. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 3. 

12.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cambou et al. (US PGPUB No. 2020/0213140) in view of Kvatinsky et al. (US PGPUB No. 2018/0316493) further in view of Cignetti et al. (US Patent No. 9,235,714).

Regarding claim 8.  The combination of Cambou and Kvatinsky does disclose, the method of claim 1. Cambou and Kvatinsky does not disclose, further comprising deleting the data in plaintext after the encrypting.
However, Cignetti does disclose, further comprising deleting the data in plaintext after encrypting [Cignetti, Col. 12, line 49-52, FIG. 8, the wrapped key may be stored in the memory of the instance and the instance may then delete or otherwise destroy any plaintext copies of the encryption key that may still be in memory 806.].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Cambou that is related to security systems using based on a physical-unclonable-function ("PUF") array of PUF devices (Cambou, please abstract and para. 0003) with the teachings of Kvatinsky that is related to a security hash function for use with memristive technology (Kvatinsky, please see abstract and para. 0002) further with teachings of Cignetti (Cignetti, Col. 12, line 49-52, FIG. 8) would enable Cambou and Kvatinsky to implement additional security in the system and enhancements for data security in a manner that reduces risks associated with data transmission and/or storage (Cignetti, Col. 2, line 23-27).
Regarding claim 17, this claim defines a system claim that corresponds to method claim 8 and does not define beyond limitations of claim 8. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 8. 

Allowable Subject Matter
13.	Claims 5 and 15 are objected as having allowable subject matter and they would be allowed if they incorporate the base claim it depends on and all intervening claims, and further overcome the DP rejection rendered above by filing TD.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan et al. U.S. 2009/0198618 A1 disclose device and method for loading managing and using smart card authentication token and digital certificates in e-commerce.
Chhetri et al. 2019 IEEE, “Crypto-System: A Modified Ceaser Cipher” disclose results of the crypto-messenger as a tool to showcase practical implementations of information security using Cryptography.
Accordingly,	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, KRISTINE KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437